Case 3:18-cv-00477-MMH-PDB Document 136 Filed 02/02/21 Page 1 of 3 PageID 1253




                          United States District Court
                           Middle District of Florida
                             Jacksonville Division


 MAXUM INDEMNITY COMPANY,

             Plaintiff,

 V.                                                NO. 3:18-CV-477-MMH-PDB

 CHARLES SHAW & TERRANCE JONES,

             Defendants.



                                     Order

       An overview of this action is in the report and recommendation entered
 on February 5, 2020, Doc. 105, and adopted on March 25, 2020, Doc. 119.
 Several matters are pending. This order addresses some; a forthcoming report
 and recommendation addresses others.

       Defendants Terrance Jones and Charles Shaw filed a “notice of
 withdrawal” of their original motion to dismiss, for sanctions, and for judicial
 notice. Doc. 124 (original motion); Doc. 125 (notice). Construing the notice as a
 motion, the Court grants it, Doc. 125, and considers the original motion, Doc.
 124, withdrawn.

       Plaintiff Maxum Indemnity Company filed a “notice of substitution” of
 counsel. Doc. 127. Jones and Shaw oppose permitting substitution of counsel.
 Doc. 130. Construing the notice as a motion under Local Rule 2.02(c), the Court
 grants it, Doc. 127, and permits Sina Bahadoran, Esquire, and Aaron Warren,
 Esquire, to withdraw from their representation of Maxum in this action.
Case 3:18-cv-00477-MMH-PDB Document 136 Filed 02/02/21 Page 2 of 3 PageID 1254




 Maxum remains represented by counsel, permitting Bahadoran and Warren to
 withdraw will not significantly affect case management, and Jones and Shaw
 provide no persuasive reason for disallowing withdrawal and for requiring
 Maxum to use counsel different from its own choosing. 1 Notably, the Court has
 twice permitted counsel for Jones and Shaw to withdraw. Docs. 45, 47, 49, 103,
 106, 110.

        Jones and Shaw filed a “notice of non-compliance with local rules,
 request for court order and request for sanctions.” Doc. 131. The notice and the
 requests, construed as a motion, is denied, Doc. 131. William Wilson, Esquire,
 and Brooke Turetzky, Esquire, are active members of this Court’s bar. When
 they filed their first paper for Maxum in this action, they made a general
 appearance for Maxum in this action, regardless of whether Maxum was
 represented by additional counsel at that time. See Local Rule 2.02(b) (“A
 lawyer’s pleading, motion, or other paper serves as that lawyer’s appearance
 in an action.”). 2

        Ordered in Jacksonville, Florida, on February 2, 2021.




        1The
           Court will separately address alleged fraud by Warren in the forthcoming report
 and recommendation.
        2Moreover, the request fails to comply with the requirements for a motion. See Local
 Rule 3.01 (requirements for a motion).


                                             2
Case 3:18-cv-00477-MMH-PDB Document 136 Filed 02/02/21 Page 3 of 3 PageID 1255




 c:    Charles Shaw
       P.O. Box 1352
       Lake City, FL 32056

       Terrance Jones
       596 Northeast Aberdeen Ave.
       Lake City, FL 32055




                                      3
